Citation Nr: 0414997	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  02-15 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York



THE ISSUE

Whether a July 23, 1947 rating decision, which assigned an 
increased rating of 10 percent for a shrapnel wound of the 
right lower leg, Muscle Group XII, was clearly and 
unmistakably erroneous.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from March 1943 to June 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an February 2002 rating decision by 
the Buffalo, New York, Regional Office (RO), which determined 
that a July 23, 1947 rating decision, which granted an 
increased rating of 10 percent for a shrapnel wound of the 
right lower leg, Muscle Group XII, was not clearly and 
unmistakably erroneous.  

In May 2004, appellant's motion for advancement on the docket 
was granted.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2003).  The case is now ready for final 
appellate determination.


FINDINGS OF FACT

1.  Appellant's service medical records revealed that he 
sustained a compound, comminuted, complete fracture of the 
lower third of the right tibia and fibula from an enemy land 
mine explosion.  An x-ray report revealed a faint line of 
decreased density three centimeters from the tip of the 
medial malleolus, the posterior lip of the tibia was 
roughened, and six centimeters of the distal fibula were 
comminuted with the fragments well-grouped.  There were 
multiple metallic foreign bodies in the soft tissues.  

2.  Post-service clinical evidence dated in 1946-1947 
revealed adherent and tender scarring, but no right 
leg/ankle/foot dysfunction, ankle restricted motion, or any 
extensive muscle loss or damage.  

3.  A July 23, 1947 rating decision increased the evaluation 
for a shrapnel wound of the right lower leg, Muscle Group 
XII, from noncompensable to 10 percent, effective July 25, 
1946.  Appellant received timely notice of that rating 
decision, but did not express timely disagreement therewith.  

4.  The July 23, 1947 rating decision was in violation of 
applicable, existent regulatory provisions.  


CONCLUSION OF LAW

The unappealed July 23, 1947 rating decision, which increased 
the evaluation for a shrapnel wound of the right lower leg, 
Muscle Group XII, from noncompensable to 10 percent, was 
clearly and unmistakably erroneous in not granting a 30 
percent rating.  38 U.S.C.A. § 709 (1945); 38 U.S.C.A. 
§§ 5104, 5108, 7105 (West 2002); Veterans Regulation No. 
2(a), Pt. II, par III; Department of Veterans Affairs 
Regulation 1008, effective January 25, 1936 to December 31, 
1957; 38 C.F.R. §§ 3.104(a), 3.105(a), 3.156(a), 20.1103 
(2003); 38 C.F.R. Part 4, Diagnostic Code 5312 (1946).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, in light of the Board's allowance of 
the appellate issue in its decision herein, to the extent any 
duty to assist requirement may exist with respect to motions 
for revision of rating decisions on the grounds of clear and 
unmistakable error, it is the Board's opinion that any 
necessary evidentiary development has been accomplished.  
Parenthetically, in Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc), the United States Court of Appeals for 
Veterans Claims (Court) held that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et seq. (West 
2002)) was not applicable to motions alleging clear and 
unmistakable error.  

An July 23, 1947 rating decision increased the evaluation for 
a shrapnel wound of the right lower leg, Muscle Group XII, 
from noncompensable to 10 percent, effective July 25, 1946.  
Appellant received timely notice of that rating decision, but 
did not express timely disagreement therewith.  

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 709 (1945); 38 U.S.C.A. §§ 5104, 
5108, 7105 (West 2002); Veterans Regulation No. 2(a), Pt. II, 
par III; Department of Veterans Affairs Regulation 1008, 
effective January 25, 1936 to December 31, 1957; 38 C.F.R. 
§§ 3.104(a), 3.105(a), 3.156(a), 20.1103 (2003).  

The provisions of 38 U.S.C.A. § 7105 (West 2002) and 38 
C.F.R. § 20.201 (2003), in pertinent part, define a notice of 
disagreement as "[a] written communication from a claimant 
or his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination of an agency 
of original jurisdiction...."  The provisions of 38 U.S.C.A. 
§ 7105 (West 2002) and 38 C.F.R. § 20.302(a) (2003), in 
pertinent part, state that "a claimant, or his or her 
representative, must file a Notice of Disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him or her.  Otherwise, that determination 
will become final."  These statutory/regulatory provisions 
have been in effect since 1946, although certain of the 
citations have been renumbered.

Since appellant did not file a timely Notice of Disagreement 
with said July 23, 1947 rating decision, that rating decision 
is final and may not be reopened, in the absence of new and 
material evidence or clear and unmistakable error.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2003).  These statutory/regulatory provisions have 
been in effect since 1946, although certain of the citations 
have been renumbered.  See Manio v. Derwinski, 1 Vet. App. 
140 (1991); Smith (William A.) v. Brown, 35 F.3rd 1516 (Fed. 
Cir. 1994); and Hodge v. West, 155 F. 3d 1356 (Fed. Cir 
1998).  Thus, an evaluation in excess of 10 percent for a 
shrapnel wound of the right lower leg, Muscle Group XII, may 
not be premised on the evidence of record at the time of said 
rating decision, unless that rating decision is clearly and 
unmistakably erroneous.  

The Court, in Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)), stated that for clear and unmistakable error to 
exist, (1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the error 
must be "undebatable" and the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  

The Court stated in Luallen v. Brown, 8 Vet. App. 92, 94 
(1995):

The authority for reversing or amending a 
prior adjudication, if it is established 
that there was "clear and unmistakable 
error," is created by regulation, 
38 C.F.R. § 3.105(a) (1994), not by 
statute.  The regulation states in 
pertinent part:
(a) Error.  Previous determinations which 
are final and binding, including 
decisions of...degree of disability...will 
be accepted as correct in the absence of 
clear and unmistakable error.  Where 
evidence establishes such error, the 
prior decision will be reversed or 
amended.  For the purpose of authorizing 
benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a).

It is argued, in essence, that said July 23, 1947 rating 
decision is clearly and unmistakably erroneous, on the 
grounds that under 38 C.F.R. § 4.72, a compound, comminuted 
fracture with muscle damage was documented in appellant's 
service medical records, and warranted a rating for severe 
muscle injury under that regulation; and, therefore, a 30 
percent, not 10 percent, evaluation should have been 
assigned.  The Board concurs, for the following reasons.

Appellant's service medical records revealed that on June 15, 
1944, he sustained numerous wounds when an accompanying 
soldier stepped on a "Bouncing Betty" enemy land mine, 
which exploded.  His wounds included a compound, comminuted, 
complete fracture of the lower third of the right tibia and 
fibula.  On June 22nd, the casted right leg was described as 
a comminuted fracture of the lower end of the fibula in good 
position and question of a small comminuted fracture of the 
posterior lip of the tibia.  There were multiple metallic 
foreign bodies in the soft tissues posterior to the tibia in 
midline, and lateral to the astragalus and os calcis.  The 
actual x-ray report revealed that there was a faint line of 
decreased density three centimeters from the tip of the 
medial malleolus.  The posterior lip of the tibia was 
roughened.  Six centimeters of the distal fibula were 
comminuted with the fragments well-grouped.  There were 
multiple metallic foreign bodies in the soft tissues.  In 
July 1944, a "Thiersch" graft was applied to the lateral 
aspect of the wound.  The cast was removed in August 1944, 
and the wound was described as well-healing.  In May 1945, a 
piece of shrapnel was surgically removed near the right 
lateral malleolus, just below the fibula, and the skin was 
sutured.

On August 1946 VA examination, the right lower leg had scars 
on the lateral surface near the ankle measuring 2 x 3 cm and 
11/2 x 1 cm.  There was a 4 x 1 cm on the lateral surface 
just above the lateral malleolus, which was adherent to the 
peroneus tendon beneath the scar.  The right foot area had a 
1/2 cm scar on the inferior posterior aspect, with hypoesthesia 
on the lateral aspect.  No right leg/foot dysfunction was 
noted.  He was a self-employed store owner.  

A November 1946 private clinical record indicated that 
appellant complained of right ankle discomfort on standing 2-
3 hours.  Clinically, there was a tender scar anterior to the 
right external malleolus approximately 2-inches long, 
adherent to a lower 1/4 posterior border of the fibula.

On January 1947 VA examination, the right ankle had a 3-inch 
scar over the lower fibula area.  Ankle motion was described 
as good.  On June 1947 VA examination, a 2-inch, adherent 
scar over the posterolateral aspect of the right ankle was 
noted.  Ankle motion was described as good.  

Based on said evidence then of record, a July 23, 1947 rating 
decision increased the evaluation for a shrapnel wound of the 
right lower leg, Muscle Group XII, from noncompensable to 10 
percent, effective July 25, 1946.  

Under the rating criteria in effect in 1946, four grades of 
severity of disabilities due to muscle injuries were 
recognized for rating purposes:  Slight, moderate, moderately 
severe, and severe.  The type of disability pictures were 
based on the cardinal symptoms of muscle disability 
(weakness, fatigue-pain, uncertainty of movement) and on the 
objective evidence of muscle damage and the cardinal signs of 
muscle disability (loss of power, lowered threshold of 
fatigue, and impairment of coordination).  

Severe muscle injury is associated with a through and through 
or a deep penetrating wound due to a high velocity missile, a 
large or multiple low velocity missiles, or shattering bone 
fracture with extensive debridement, or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrization.  The objective findings include extensive 
ragged, depressed, and adherent scars of skin, moderate or 
extensive loss of deep fascia or muscle substance on 
palpation, failing of the muscles to swell and harden 
normally in contraction, possible X-ray evidence of minute 
multiple scattered foreign bodies, and adhesion of scar to 
one of the long bones.

Under Diagnostic Code 5312 (1946), a 10 percent evaluation 
may be assigned for moderate injury to Muscle Group XII 
(anterior muscles of the leg).  A 20 percent evaluation 
required moderately severe injury.  A 30 percent evaluation 
required severe injury.  These muscles (tibialis anterior, 
long extensors of toes, and peroneus tertius) have as their 
function:  Dorsiflexion, extension of toes, and stabilizing 
arch.

38 C.F.R. § 4.72 (1946) stated, in pertinent part:

A compound comminuted fracture...with 
muscle damage from the missile, 
establishes severe muscle injury....  A 
through and through injury, with muscle 
damage, is always at least a moderate 
injury....  

For informational purposes, the term "comminuted" means 
"[b]roken or crushed into small pieces."  See Dorland's 
Illustrated Medical Dictionary, 330 (24th ed. 1965).  

The RO, in its recent February 2002 rating decision, denied 
appellant's motion of clear and unmistakable error, 
apparently on the basis that although a compound comminuted 
fracture was shown, there was no "definite muscle or tendon 
damage."  In response to appellant's representative's 
argument regarding the applicability of 38 C.F.R. § 4.72, the 
RO issued a Statement of the Case which cited certain 
provisions that are contained in 38 C.F.R. § 4.72, to wit:  
"There are locations, as in the wrist or over the tibia, 
where muscle damage might be minimal or damage to tendons 
repaired by suture, and in such cases requirements for severe 
ratings are not necessarily met."  However, these provisions 
are contained in 38 C.F.R. § 4.72 as amended after the July 
23, 1947 rating decision in question.  The version of 
38 C.F.R. § 4.72 in effect at the time of the July 23, 1947 
rating decision in question did not have that qualifying 
language; rather, it stated that a compound comminuted 
fracture with muscle damage from the missile, establishes 
severe muscle injury.  The crux of this case turns on whether 
there was any muscle damage from the missile.  If there was 
any muscle damage, then 38 C.F.R. § 4.72 in effect at the 
time of the July 23, 1947 rating decision in question was 
satisfied, and that rating decision was clearly and 
unmistakably erroneous in denying a rating based on severe 
muscle injury.

The July 23, 1947 rating decision sheet in question listed a 
right lower leg shrapnel wound involving Muscle Group XII and 
coded that disability under Diagnostic Code 5312 for rating 
muscle injury.  The clinical evidence at the time of that 
rating decision also indicated that in addition to the 
compound comminuted fracture of the right tibia-fibula, 
appellant had adherent scarring, including adherence to a 
lower 1/4 posterior border of the fibula, and radiographic 
evidence of multiple metallic foreign bodies in the soft 
tissues.  Such adherent scarring to a long bone and retained 
metallic foreign bodies were listed as among regulatory 
criteria for wounds involving severe muscle disability, at 
the time of that rating decision.  

Based on the evidentiary record at the time of said July 23, 
1947 rating decision, it would appear "undebatable" that 
appellant had sustained some degree of muscle injury from the 
shrapnel wound to Muscle Group XII, particularly since that 
rating appears to have conceded that point in rating the 
disability as a wound of a muscle group rather than just a 
tibia-fibula fracture without any muscle damage.  Thus, the 
RO did not exercise reasonable rating judgment in 
characterizing the gunshot wound residuals involving the 
right lower leg area muscle group XII as no more than 
moderate in severity (warranting a 10 percent evaluation), 
since under 38 C.F.R. § 4.72 in effect at the time, 
appellant's compound comminuted fracture of the distal right 
tibia/fibula with some degree of muscle injury involving 
muscle group XII met the requisites for a severe muscle 
injury rating.  

Consequently, the Board concludes that the July 23, 1947 
rating decision, which increased the evaluation for a 
shrapnel wound of the right lower leg, Muscle Group XII, from 
noncompensable to 10 percent, effective July 25, 1946, was 
clearly and unmistakably erroneous, in not assigning a 30 
percent evaluation for severe muscle injury in accordance 
with 38 C.F.R. § 4.72.  


	(CONTINUED ON NEXT PAGE)




ORDER

A July 1946 rating decision, which granted an increased 
rating of 10 percent, rather than 30 percent for a shrapnel 
wound of the right lower leg, Muscle Group XII, was clearly 
and unmistakably erroneous.  The appeal is allowed, subject 
to the applicable regulatory criteria governing payment of 
monetary awards.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



